Blandford, Justice.
"We think the court oeiow was right in nonsuiting this case. If the railroad company was liable to the plaintiff for anything, it was liable to her for damages for the breach of promise to let her off at Simpson street crossing. Whatever damages accrued to her by reason of the breach of that promise she might perhaps recover, but we do not decide whether she could or not. But she chose to bring her action for the injuries which she sustained; and we think her testimony clearly shows that she could have avoided the consequences to herself by the use of ordinary care. If she had just kept her seat in the car, she would not have been hurt. According to her testimony, she took the risk of getting off, and we think, as she took the risk, she must take the consequences. Her departure from the train, under the circumstances, showed no want of diligence on the part of the railroad company.
Judgment affirmed.